

THIS NOTE AND THE SECURITIES ISSUABLE UPON ITS EXERCISE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES STATUTES
OR REGULATIONS, AND MAY NOT BE TRANSFERRED OR SOLD UNLESS (i) A REGISTRATION
STATEMENT UNDER SUCH ACT IS THEN IN EFFECT WITH RESPECT THERETO, (ii) A WRITTEN
OPINION FROM COUNSEL FOR THE ISSUER OR OTHER COUNSEL FOR THE HOLDER REASONABLY
ACCEPTABLE TO THE ISSUER HAS BEEN OBTAINED TO THE EFFECT THAT NO SUCH
REGISTRATION IS REQUIRED OR (iii) A “NO ACTION” LETTER OR ITS THEN EQUIVALENT
HAS BEEN ISSUED BY THE STAFF OF THE SECURITIES AND EXCHANGE COMMISSION WITH
RESPECT TO SUCH TRANSFER OR SALE.
 
STEELCLOUD, INC.


CONSOLIDATED, AMENDED AND RESTATED
PROMISSORY NOTE


THIS CONSOLIDATED, AMENDED AND RESTATED PROMISSORY NOTE (this “Amended and
Restated Note”) is made and entered into effective for all purposes as of the
2nd day of July, 2010, by and between STEELCLOUD, INC., a Virginia corporation
(hereinafter referred to as the “Company” or “Borrower”); and CALEDONIA CAPITAL
CORPORATION,  a Delaware corporation (hereinafter called the "Lender").


WITNESSETH:


WHEREAS, Borrower heretofore executed and delivered to the Lender its one
certain Secured Promissory Note dated July 1, 2009 in the original principal
amount of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00), which
amount was subsequently increased to Three Hundred Thousand and 00/100 Dollars
($300,000.00) (together with all amendments, modifications, substitutions,
extensions or renewals thereof hereinafter referred to as "Note 1"); and


WHEREAS, Borrower heretofore executed and delivered to the Lender its one
certain Revolving Line of Credit Promissory Note dated November 3, 2009 in the
original principal amount of One Hundred Fifty Thousand and 00/100 Dollars
($150,000.00) (together with all amendments, modifications, substitutions,
extensions or renewals thereof hereinafter referred to as "Note 2"); and


WHEREAS, certain terms of Note 1 and Note 2 were amended pursuant to that
certain Loan Modification and Extension Agreement dated as of March 31, 2010 by
and between Borrower and Lender; and


WHEREAS,  Borrower has requested that Lender further extend the maturity  date
and modify certain of the payment terms of Note 1 and Note 2; and

 
1

--------------------------------------------------------------------------------

 

WHEREAS, Lender is willing to further extend the maturity date and modify
certain of the payment terms of Note 1 and Note 2 on the condition that Borrower
agree to pay Lender a modification fee in the amount of $70,000.00 (the
“Modification Fee”) which shall be added to the principal balance evidenced by
Note 1 and Note 2 and repaid in accordance with the terms of this Amended and
Restated Note; and


WHEREAS, Borrower and Lender wish to consolidate the aggregate outstanding
principal balance evidenced by Note 1, Note 2 and the Modification Fee to form a
single consolidated debt obligation evidencing a principal indebtedness in the
amount of Five Hundred Seventy Thousand and 00/100 Dollars ($570,000.00) and
Borrower and Lender also wish to modify, extend and restate in their entirety
Note 1, Note 2 and the terms for repayment of the Modification Fee, as herein
consolidated, upon the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) in hand paid
by each of the parties to the other, and in consideration of the mutual
covenants and agreements herein contained, the parties hereto, for themselves
and their respective successors and assigns, hereby agree that the terms
of  Note 1, Note 2 and the Modification Fee are hereby consolidated, amended and
restated in their entirety as follows:


PROMISSORY NOTE


$570,000
July 2, 2010

 
STEELCLOUD, INC., a Virginia corporation (the “Company”), for value received,
hereby promises to pay to the order of CALEDONIA CAPITAL CORPORATION,  a
Delaware corporation (the “Holder”), or its registered assigns, at 19441 Golf
Vista Plaza, Suite 360, Leesburg, VA  20176, the principal amount of FIVE
HUNDRED SEVENTY THOUSAND AND NO/100 DOLLARS ($570,000) on July 2, 2013 (the
“Maturity Date”), with interest thereon at a rate of 12% per annum, until
paid.  Payments of principal, premium, if any, and interest hereon shall be made
in lawful money of the United States of America, and such payments shall be
overdue for purposes hereof if not made on the scheduled date of payment
therefor, without giving effect to any applicable grace period.  Accrued
interest in arrears shall be payable on July 31, 2010 and on the last day of
each month thereafter, and on the first to occur of the conversion of the
outstanding balance of this Amended and Restated Note as contemplated by Section
2 hereof, the Maturity Date, and the acceleration of this Amended and Restated
Note.  Interest payable on this Amended and Restated Note shall be calculated on
the basis of a year of 360 days consisting of twelve 30-day months.  If the date
for any payment of principal is extended (whether by operation of this Amended
and Restated Note, any provision of law or otherwise), interest shall be payable
for such extended time at the rates provided herein.  Whenever any payment
hereunder shall be stated to be due on a day other than a business day, such
payment shall be due on the next succeeding business day.    If the Company
shall fail to pay on the due date therefor, whether on the Maturity Date, by
acceleration or otherwise, any principal owing under this Amended and Restated
Note, then interest shall accrue on such unpaid principal from the due date to
the date on which such principal is paid in full at a rate per annum equal to
eighteen percent (18%) (the “Default Rate”).  Interest calculated at the Default
Rate shall be due and payable upon demand by the Lender.
  

 
2

--------------------------------------------------------------------------------

 
 
1.           General.
 
1.1.           Assignment.  This Amended and Restated Note and all rights
hereunder are transferable, in whole or in part, at the office or agency of the
Company by the Holder or its agent or attorney upon surrender of this Amended
and Restated Note together with the Assignment Form attached hereto as Exhibit
A, properly endorsed.
 
1.2.           Certain Waivers.  The parties hereto hereby waive presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance or enforcement of this Amended and Restated
Note.
 
1.3.           Governing Law.  This Amended and Restated Note shall be construed
in accordance with and governed by the domestic substantive laws of the
Commonwealth of Virginia without giving effect to any choice of law or conflicts
of law provision or rule that would cause the application of domestic
substantive laws of any other jurisdiction.
 
1.4.           Notices.  Unless otherwise specifically provided herein, all
notices and service of any process shall be in writing, addressed to the
respective party at the address set forth below and may be personally served,
telecopied or sent by overnight courier service or United States mail and shall
be deemed to have been given: (a) if delivered in person, when delivered; (b) if
delivered by telecopy, on the date of transmission if confirmed and if
transmitted on a business day before 4:00 p.m. (Eastern time) or, if not, on the
next succeeding business day; (c) if delivered by overnight courier, two days
after delivery to such courier properly addressed; or (d) if by U.S. mail, four
business days after depositing in the United States mail, with postage prepaid
and properly addressed.  The parties hereto may change the address at which they
are to receive notices and the telecopier number at which they are to receive
telecopies hereunder, by notice, in writing, in the foregoing manner given to
the other:
 
If to Borrower:
SteelCloud, Inc.
 
20110 Ashbrook Place, Suite 130
 
Ashburn, VA  20171
 
Attn: Brian Hajost
 
Fax No. 703-435-8494
   
If to Lender:
Caledonia Capital Corporation
 
19441 Golf Vista Plaza
 
 Suite 360, Leesburg, VA  20176,
 
Attn: Edward Murchie
 
Fax No. _______________________

 
1.5.           Replacement.  Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Amended and
Restated Note and, in the case of any such loss, theft or destruction of this
Amended and Restated Note, upon receipt of an indemnity reasonably satisfactory
to the Company or, in the case of any such mutilation, upon the surrender and
cancellation of this Amended and Restated Note, the Company, at its expense,
shall execute and deliver, in lieu thereof, a new Note of like tenor and dated
the date of such lost, stolen, destroyed or mutilated Note, and following such
execution and delivery this Amended and Restated Note shall not be deemed to be
an outstanding note.

 
3

--------------------------------------------------------------------------------

 
 
1.6.           Amendment.  Any term of this Amended and Restated Note may be
amended only with the written consent of the Company and the holder.
 
2.
Lender’s Conversion Option.

 
2.1           Conversion of Note.   The Lender shall have the right at any time
and from time to time to convert all, or any part, of the outstanding balance
due under this Amended and Restated Note into shares of Common Stock of the
Company at the conversion rate of $0.10 per share of Common Stock (subject to
adjustment in the event of stock splits or combinations).  To exercise such
conversion right, Lender must give written notice to the Company (“Conversion
Notice”) of such intent at least five (5) days prior to such conversion and
specify the portion of the outstanding principal balance of this Amended and
Restated Note to be so converted. No fractional shares of the Company's Common
Stock shall be issued upon conversion of this Amended and Restated Note. In lieu
of the Company issuing any fractional shares to Lender upon the conversion of
this Amended and Restated Note, the Company shall pay to the Lender the amount
of outstanding principal that is not so converted in cash. Within five (5) days
after receipt of the Conversion Notice, (a) the Company at its expense will
issue and deliver to the Investor a certificate or certificates for the number
of full shares of Common Stock issuable upon such conversion and pay any
outstanding interest accrued under this Amended and Restated Note, (b) the
principal balance of this Amended and Restated Note shall be reduced by the
amount so converted, and (c) upon conversion of all of the outstanding principal
balance due under this Amended and Restated Note, the Lender shall concurrently
surrender this Amended and Restated Note, marked paid, at the principal office
of the Company.  Upon conversion of all of the outstanding principal balance due
under this Amended and Restated Note, and payment of any accrued and outstanding
interest thereon, the Company shall be forever released from all its obligations
and liabilities under this Amended and Restated Note. Anything contained in this
Amended and Restated Note to the contrary notwithstanding, this Note may not be
prepaid without the Company providing the Investor not less than thirty (30)
days prior written notice of such prepayment and the Investor shall not be
required to accept any prepayment of this Amended and Restated Note if following
receipt of such written notice the Investor has delivered a Conversion Notice to
the Company.
 
2.2           Reservation of Shares.  From and after the date hereof, the
Company shall reserve and keep available for issuance (i) such number of its
authorized but unissued shares of its Common Stock as will be sufficient to
permit the conversion in full of this Amended and Restated Note into Common
Stock, and in each case in accordance with this Agreement and the terms of this
Note.  All shares of Common Stock that are so issuable shall, when issued upon
conversion or exercise, be duly and validly issued and fully paid and
non-assessable.  If at any time the number of authorized but unissued shares of
Common Stock shall be insufficient to effect the conversion or exercise of all
the outstanding balance of this Amended and Restated Note, the Company shall
take such corporate action as may, in the opinion of its counsel, be necessary
to increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purpose.

 
4

--------------------------------------------------------------------------------

 
 
2.3           Registration Rights.  The Lender shall be entitled to the rights
and benefits as a holder of Investor Registrable Securities under that certain
Registration Rights Agreement of even date herewith between and among Borrower,
Lender and Clipper Investors LLC.
 
3.           Events of Default And Remedies.  Any one of the following
occurrences shall constitute an “Event of Default” under this Note:
 
3.1           The failure by Borrower to make payment of principal and/or
interest due under this Note as and when the same becomes due and payable in
accordance with the terms hereof;
 
3.2           Borrower fails to pay or perform any obligation or covenant under
the Security Agreement.
 
3.3           If any proceeding is commenced by or against (unless dismissed
within forty-five (45) calendar days) Borrower under any provision of the United
States Bankruptcy Code or under any other state or federal bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal or
moratoria, compositions, extensions generally with creditors, or proceedings
seeking reorganization, arrangement or other similar relief is commenced by
Borrower;
 
3.4           If all or a substantial portion of Borrower’s assets become
subject to writ of attachment, writ of execution or any other lien, and such
writ or lien is not released within twenty (20) calendar days;
 
Upon the occurrence of any Event of Default, (i) the entire unpaid principal
amount of this Note, and any unpaid interest then accrued thereon, and any other
amounts owing under or evidenced by this Note, shall, without notice or demand
of any kind by Lender to Borrower or any other person, immediately become due
and payable in full; and (ii) Lender shall have and may exercise any and all
rights and remedies available at law or in equity and also any and all rights
and remedies as may otherwise be available to Lender.  Notwithstanding anything
to the contrary herein, Lender’s exercise of its remedies hereunder is subject
to the provisions of that certain Intercreditor Agreement by and among Clipper
Investors LLC, Lender and the Company.
 
No act of omission or commission by Lender, including specifically any failure
to exercise any right, remedy or recourse, shall be deemed to be a waiver or
release of the same, such waiver or release to be effected only through a
written document executed by Lender and then only to the extent specifically
recited therein.  A waiver or release with reference to any one event shall not
be construed as continuing, as a bar to, or as a waiver or release of, any
subsequent right, remedy or recourse as to a subsequent event.
 
[signature page follows]

 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has executed this Amended and Restated Note as
of the date first above written.


BORROWER:
   
STEELCLOUD, INC.
   
By:
/s/ Brian H. Hajost
Name:
Brian H. Hajost
Title:
President & CEO
   
LENDER:
   
CALEDONIA CAPITAL CORPORATION
   
By:
/s/ Edward M. Murchie
 
Edward M. Murchie, President


 
6

--------------------------------------------------------------------------------

 


EXHIBIT A


ASSIGNMENT FORM
 
(To assign the foregoing Note, execute
this form and supply the required information.)
 
FOR VALUE RECEIVED, the foregoing Note and all rights evidenced thereby are
hereby assigned to


_______________________________________________________________________ whose
address is
 
________________________________________________________________________________


________________________________________________________________________________
 
Dated:  ______________, _______        
 

 
Holder’s Name:
                 
Signature of Holder
       
or Authorized Signatory:
                 
Title (if applicable):
                 
Holder’s Address:
     

 
Signature
Guaranteed:  ______________________________________________________________
 
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Note, without alteration or enlargement or any change
whatsoever, and must be guaranteed by a bank or trust company.  Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Note.

 
7

--------------------------------------------------------------------------------

 